IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Franklin Montano,                 :
                                  :
                       Petitioner :
                                  :
            v.                    : No. 732 C.D. 2021
                                  : Submitted: December 17, 2021
Advance Stores Company, Inc.      :
t/a Advance Auto Parts            :
(Workers’ Compensation            :
Appeal Board),                    :
                                  :
                       Respondent :



BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ELLEN CEISLER, Judge


OPINION BY JUDGE WOJCIK                                           FILED: June 27, 2022


               Franklin Montano (Claimant) petitions for review of the Order of the
Workers’ Compensation Appeal Board (Board) affirming the Decision and Order of
a workers’ compensation judge (WCJ) that denied Claimant’s Petition to Reinstate
Compensation Benefits (Reinstatement Petition) pursuant to the provisions of the
Workers’ Compensation Act (Act).1 We affirm.
               On May 30, 2017, Claimant sustained injuries to his back and right
shoulder when boxes of windshield washer fluid fell on him while in the course and
scope of his employment as a general laborer in the warehouse of Advance Stores
Company, Inc. t/a Advance Auto Parts (Employer). On June 13, 2017, Claimant

      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4; 2501-2710.
returned to work in a modified-duty position as a trainer with Employer. On
September 19, 2017, Employer issued a medical-only Notice of Compensation
Payable (NCP) for a work-related injury of an upper back area strain/tear with noted
right shoulder pain. On August 13, 2018, Claimant was discharged from his
employment with Employer based on his job performance as a trainer. That same
day, Claimant filed the Reinstatement Petition seeking the reinstatement of
temporary total disability (TTD) benefits for his work-related injuries because he
was “terminated while on modified duty because of work injury related medical
restrictions.” Certified Record (CR) Docket Entry 2 at 1.
             While the Reinstatement Petition was pending, on September 12, 2018,
Sagi Kuznits, M.D., performed a microdiscectomy to treat a right L4-5 disc
herniation in Claimant’s back. On June 14, 2019, Todd Chertow, M.D. performed
a right shoulder manipulation under anesthesia; lysis of adhesions; debridement of
intra-articular sided tear of the rotator cuff; superior labral debridement; debridement
of the subacromial space; and subacromial decompression to treat Claimant’s right
shoulder adhesive capsulitis; partial thickness joint-side rotator cuff tear; labral tear;
and adhesions. Both Dr. Kuznits and Dr. Chertow related Claimant’s diagnoses and
treatment to his May 30, 2017 work-related injuries.
             Employer’s medical expert, Amir Fayyazi, M.D. concurred with Dr.
Kuznits’ opinion that Claimant sustained an L4-5 disc herniation work-related
injury. However, Dr. Fayyazi opined that Claimant may have only suffered a right
shoulder sprain and strain from which Claimant had fully recovered at the time of
his examinations on March 13, 2019, and October 16, 2019.
             Following hearings, on June 17, 2020, the WCJ issued a Decision and
Order disposing of the Reinstatement Petition in which he explained:


                                            2
             19. Counsel essentially agreed that the medical issues
             were not the primary disputed issue. That was why much
             of the medical evidence was offered by reports and records
             despite alleged disability exceeding 52 weeks. The
             medical issue in this matter is Claimant’s work restriction
             status during this litigation. All doctors (Kuznits,
             Chertow, and Fayyazi) essentially agreed that Claimant
             suffered low back and shoulder injuries, although the exact
             diagnoses were at variance and from which Claimant had
             not fully recovered, but he was capable of working. All
             agreed that, following the September 12, 2018 back
             surgery and the June 14, 2019 shoulder surgery, Claimant
             would have a period of total disability from all work.
             However, Dr. Fayyazi credibly explained that when he
             saw Claimant on March 13, 2019, (six months after the
             back surgery), and October 16, 2019, (four months post-
             shoulder surgery), Claimant was capable of performing
             light-duty work (which I find to be within the job duties
             that he had as a trainer, as credibly described by
             [Employer’s head trainer, Genoveva] Ramos). . . . I do
             find the opinions of Claimant’s treating physicians more
             credible on diagnoses as they treated and performed
             surgeries. Otherwise, I find Dr. Fayyazi’s releases to
             light-duty work during each of his examinations to be
             largely unchallenged and credible.
Reproduced Record (RR) at 10a.
             Rather, the primary disputed issue in the hearings before the WCJ was
the cause of the termination of Claimant’s employment. As noted above, in the
Reinstatement Petition, Claimant alleged that he was terminated “because of work
injury related medical restrictions.” CR Docket Entry 2 at 1. At the WCJ’s hearings,
Claimant testified that when he returned to work following his injuries, he was
assigned to train other employees in his modified-duty training position and that his
supervisor was Ms. Ramos. He stated that he was never disciplined during the eight
years that he worked for Employer, and that when there was an issue with his
paperwork, Ms. Ramos pointed it out and had him correct it. Claimant testified that


                                         3
at no time did Ms. Ramos indicate that she thought that he was falsifying the training
forms. He stated that when he was fired on August 13, 2018, he reviewed the
correction report containing that allegation, but he refused to sign it because he did
not agree with it. He testified that he already suspected that he would be fired when
he was called to the office that day because Employer’s new manager was routinely
firing employees. Claimant stated that he believed that the real reason for his
termination was because he was speaking with Mario, a union representative, about
signing up for a union organization three days prior to his termination. He testified
that he pursued a union grievance related to his discharge, but he was not reinstated.
               In contrast, Ms. Ramos testified by deposition that she was the head
trainer at Employer’s auto parts distribution center, and that she is responsible for
scheduling the trainers; overseeing the training; ensuring that the trainers complete
the training classes; and making sure that the training paperwork was properly
completed. She stated that she was Claimant’s “go-to” trainer, making sure that he
trained employees correctly. She testified that she had personally trained Claimant
in several areas and that he underwent additional training to learn how to train other
employees on various pieces of equipment. Ms. Ramos stated that when Claimant
was assigned to light-duty status after his injuries, he performed more training re-
certification during which he observed other employees who were being trained. RR
at 224a-26a.
               Ms. Ramos testified that on August 9, 2018, she sent her supervisor an
email, advising the supervisor that Claimant was not completing his paperwork
correctly, and that she was concerned that this could later result in a failed safety
audit. She stated that she reviewed various training forms that Claimant had
completed, and highlighted instances where he had documented that training had


                                           4
been completed, but the equipment being used for the training did not have the
functions that were indicated on the forms. She testified that this demonstrated that
Claimant was moving through the training without regard to actually training or
reviewing the specific items indicated on the forms. Ms. Ramos stated that she had
informally counseled Claimant on numerous occasions and that she officially
counseled him two times on this subject. RR at 230a-40a, 244a-46a, 264a-74a.
              Ms. Ramos testified that Employer had a progressive discipline
program under which employees are to first receive a verbal warning, and then a
written warning, before action is taken. She stated that she did not have any evidence
of either verbal or written warnings before Claimant’s employment was terminated
on August 13, 2018. She testified that she was not involved in the disciplinary
action. She stated that she was aware that there was a unionization effort in
Employer’s distribution center around the time of Claimant’s termination. RR at
247a-50a, 252a.2

       2
        Employer also submitted the August 13, 2018 Team Member Correction Report (Report)
underlying Claimant’s termination that was executed by Employer’s Manager, Matthew Walters.
See RR at 275a. Claimant identified the Report as the document that was presented to him at the
meeting with Mr. Walters prior to his termination, and which he refused to sign. Id. at 75a. The
Report was admitted into evidence as a business record without objection as Employer’s Exhibit
D-1. See id. at 76a, 155a-56a. The Report states, in relevant part:

              [Claimant] is a certified DC trainer and as a DC trainer, our Team
              Members and the DC depends on his skill set to help drive our Safety
              Culture. When [Claimant] accepted the role, it was expected of him
              to ensure that all team members are trained accurately and all
              paperwork was completed accurately and on time.

              [Claimant], on several occasions it was brought to our attention that
              you were submitting Safety Documentation [that was] incomplete.
              We sat down with you and provided you with feedback, [and] when
              it happened again, we sat down with you for a second time and
(Footnote continued on next page…)
                                               5
               With respect to the foregoing testimony, the WCJ made the following
determinations:

               17. I find Claimant’s testimony concerning his work
               injury, physical condition, symptomology, and treatment
               course, including his low back surgery and right shoulder
               surgery, competent and credible. I do not find credible his
               testimony that he was discharged from his job because of
               his work injury fifteen months earlier or his interaction
               with union organization efforts. His discharge occurred
               well more than a year after his injury, during which time
               Employer consistently accommodated his work
               restrictions, and he continued to perform meaningful and


               provided you with feedback as well as provide you with samples on
               how the forms were to be completed.

               During these conversations, it was brought to your attention several
               times that you are responsible for completing the information
               accurately. If the documents are not accurate and[/]or incomplete
               our DC is not in compliance and it shows that we don’t care for our
               Team Members’ Safety and Development.

               After several conversations, you continued to submit incomplete
               paperwork and signed off that they were done. This is falsifying
               information. As you know all [Employer] equipment operators need
               to carry proof of certification in order to operate the equipment they
               are certified on. Improper or incomplete training documents prevent
               compliance and that creates an eminent level safety violation.
               Submitting signed, incomplete training documents is also
               falsification of company documents. As a result, [Claimant’s]
               employment with [Employer] is hereby terminated.

Id. at 275a. The WCJ found this document to be credible. See id. at 8a; see also Virgo v. Workers’
Compensation Appeal Board (County of Lehigh-Cedarbrook), 890 A.2d 13, 20 (Pa. Cmwlth. 2005)
(“Under th[e business record] exception, it is not essential to produce either the person who made
the entries or the custodian of the record at the time the entries were made or that the witness
qualifying the business records even has personal knowledge of the facts reported in the business
record.”) (citation omitted); id. at 21 (“Because the [documents] were admitted without objection,
they fall within the business record exception and constitute substantial evidence to support a
finding that Claimant’s discharge was the result of her ‘bad faith.’”).
                                                 6
             necessary work, training other individuals; Ms. Ramos
             corroborated this testimony. His firing was not pretextual.
             His suggestion that he was discharged for possible
             unionization activities was speculation and, if true, which
             I find that it was not, it would have been unrelated to his
             work injury.

             18. I find the testimony of Ms. Ramos competent and
             credible that she had legitimate concerns about Claimant’s
             performance as a trainer, which she conveyed to him, and
             eventually to her superiors, out of her concern for the
             training records’ integrity. She counseled Claimant before
             reporting him up the chain. Her account was corroborated
             by the documentation, which she explained, that supported
             Employer’s justification for Claimant’s discharge. (Since
             she was not involved with his termination, she would have
             had no need to see his human resources file.) Whether one
             considers it “falsification” or carelessness, the effect on
             Employer’s operation was the same. Claimant was not
             fulfilling his required tasks, and adverse consequences
             could ensue (either audit failure or lack of safety due to
             incomplete training). I find that there were legitimate
             performance reasons, unrelated to Claimant’s earlier work
             injury, for his August 13, 2018 discharge from
             employment. Both Claimant and Ms. Ramos confirmed
             that he would have continued to work had he not been
             fired.
RR at 9a-10a.
             Ultimately, based on all of the evidence presented, the WCJ found the
following relevant facts. On May 30, 2017, Claimant suffered a work-related right
L4-5 disc herniation, resulting in the September 12, 2018 microdiscectomy and
decompression procedure, and from which he is not fully recovered. Claimant also
suffered a work-related right shoulder partial thickness joint-sided rotator cuff tear
and labral tear, causing adhesions and adhesive capsulitis, resulting in the June 14,
2019 surgery, including manipulation under anesthesia; lysis of adhesions;
debridement of intra-articular-sided tear of the rotator cuff; labral debridement;

                                          7
debridement of the subacromial space; and subacromial decompression, from which
he is not fully recovered. Because his post-injury wages did not equal or exceed his
pre-injury wages, Claimant was partially disabled after his May 30, 2017 work-
related injuries. As a result, he is entitled to temporary partial disability (TPD)
benefits between May 30, 2017, and August 13, 2018, the date on which he was
discharged for reasons unrelated to his work-related injuries when modified-duty
work was available to him. Because Claimant was still under work restrictions when
he was terminated, the WCJ awarded TPD benefits from August 14, 2018, to
September 11, 2018, as well. RR at 11a.
             The WCJ found that Claimant was totally disabled from September 12,
2018, to March 12, 2019, due to his work-related back surgery after which he was
capable of performing the light-duty job for Employer from which he was
legitimately discharged. As a result, he was entitled to TTD benefits for that period
of time. Because Claimant could have performed light-duty work but for his earlier
discharge from employment, the WCJ awarded TPD benefits from March 13, 2019,
to June 13, 2019. RR at 11a.
             The WCJ found that Claimant was totally disabled from June 14, 2019,
to October 15, 2019, due to his work-related shoulder surgery after which he was
again capable of performing the light-duty job for Employer from which he was
legitimately discharged. As a result, he was entitled to TTD benefits for that period
of time. Because Claimant could have resumed performing the light-duty work but
for his earlier discharge from employment, and continuing thereafter, he is entitled
to TPD benefits from October 16, 2019, and continuing, until changed in accordance
with the provisions of the Act. RR at 11a-12a. Based on the foregoing, the WCJ
issued an order granting Claimant’s Reinstatement Petition, which the WCJ treated


                                          8
as a claim petition for burden of proof purposes, and awarded the TPD and TTD
benefits as outlined above. See id. at 14a.
              Claimant appealed the WCJ’s Decision and Order to the Board, arguing
that the WCJ erred in failing to award total disability benefits following the
termination of his employment by concluding that he was terminated for reasons
unrelated to his work-related injuries, and because Employer failed to follow its
progressive disciplinary policy prior to his termination. However, the Board rejected
Claimant’s first claim of error, observing:

              The WCJ concluded that [Employer] met its burden of
              showing that Claimant’s loss of earnings was caused by a
              termination for cause and that it was unrelated to his work
              injury. Specifically, the WCJ accepted Ms. Ramos’s
              testimony that Claimant had a pattern of incorrectly filling
              out training forms, which he had been warned about []
              multiple times, which ultimately led to his termination
              from [Employer]. The WCJ also made findings that the
              termination, which occurred 15 months after his work
              injury, was not in any way related to his work injury or
              restrictions he continued to have for that work injury.
              Consequently, the substantial, competent evidence of
              record supports th[e] WCJ’s conclusion that [Employer]
              met its burden of showing that Claimant’s termination
              proved that his current earnings loss was not related to his
              work injury and amounted to a lack of good faith. Thus,
              the WCJ properly did not order [Employer] to pay total
              disability benefits after the termination.
RR at 22a-23a.
              Finally, the Board also rejected Claimant’s second claim of error,
explaining:

              [T]here was no evidence submitted that [Employer]
              specifically violated any of its discipline policies, as Ms.
              Ramos was unaware whether Claimant had received any
              written warnings before being terminated, although [she]

                                           9
                testified he had received numerous verbal warnings. We
                note [Employer’s] burden was only to prove Claimant’s
                termination was not caused by the disability arising from
                the work-related injury and amounted to a lack of good
                faith, which it established through Claimant’s for cause
                termination for a pattern of erroneously filling out
                paperwork.
RR at 23a (footnote omitted). Accordingly, the Board issued the Order affirming
the WCJ’s Decision and Order, and Claimant filed the instant petition for review.3
                On appeal, Claimant contends that the Board erred in affirming the
WCJ’s Decision and Order, and Claimant’s TTD payments should be reinstated,
because: (1) there was no testimony establishing that Claimant was terminated for
“bad faith” willful misconduct; (2) the WCJ sustained Claimant’s hearsay objection
to Ms. Ramos’s testimony regarding the basis for his termination so it is not
competent evidence, and her testimony was not credible4; (3) Employer failed to

       3
          Our review in workers’ compensation proceedings is limited to determining whether
constitutional rights have been violated, whether an error of law has been committed, and whether
necessary findings of fact are supported by substantial evidence. Volterano v. Workmen’s
Compensation Appeal Board (Travelers Insurance Company), 639 A.2d 453, 455-56 (Pa. 1994).

       4
           As this Court has explained:

                Substantial evidence is such relevant evidence as a reasonable
                person might accept as adequate to support a conclusion. In
                performing a substantial evidence analysis, this Court must view the
                evidence in a light most favorable to the party [that] prevailed before
                the factfinder. Moreover, we are to draw all reasonable inferences
                which are deducible from the evidence in support of the factfinder’s
                decision in favor of that prevailing party. Furthermore, in a
                substantial evidence analysis where both parties present evidence, it
                does not matter that there is evidence in the record which supports a
                factual finding contrary to that made by the WCJ; rather, the
                pertinent inquiry is whether there is any evidence which supports
                the WCJ’s factual finding. It is solely for the WCJ, as the factfinder,
                to assess credibility and to resolve conflicts in the evidence. In
(Footnote continued on next page…)
                                                 10
carry its burden of proving some “bad faith” willful misconduct on Claimant’s part;
and (4) Employer failed to follow its progressive discipline policy in terminating
Claimant.
              Relevant to our disposition of these claims, the Pennsylvania Supreme
Court has explained:

                     Where a claimant establishes that a work-related
              injury prevents a return to the time-of-injury job, a loss of
              earnings capacity is established. Once such a loss has been
              demonstrated, the claimant should generally be entitled to
              benefits, unless the employer can demonstrate that
              employment is available within the claimant’s restrictions.
              Consistent with the purposes of the Act, as well as our
              decisional law and the decisions of the Commonwealth
              Court, as a general rule, where a work-related disability is
              established, a post-injury involuntary discharge should be
              considered in connection with the separate determination
              of job availability rather than as dispositive of loss of
              earnings capacity.

              [U]nder this approach, a partially disabled employee who,
              by act of bad faith, forfeits his employment would not be
              eligible for total disability benefits, as suitable
              employment was in fact available but for the employee’s
              own wrongful conduct. Conversely, a partially disabled
              employee who acts in good faith to undertake work with
              restrictions would not be deprived of benefits that he
              plainly would have received had no light duty employment



              addition, it is solely for the WCJ, as the factfinder, to determine what
              weight to give to any evidence. As such, the WCJ may reject the
              testimony of any witness in whole or in part, even if that testimony
              is uncontradicted.

Sharkey v. Workers’ Compensation Appeal Board (Federal Express), 786 A.2d 1035, 1038 (Pa.
Cmwlth. 2001) (citation omitted and emphasis added). Accordingly, we will not accede to
Claimant’s request to review the WCJ’s credibility determinations or to make additional findings
based on assertions in his appellate brief.
                                                11
             been offered merely because the employer subsequently
             elects to terminate such employment.

                    In summary, we hold that a claimant who has
             established a partial disability due to a work-related injury
             should generally continue to receive partial disability
             benefits by virtue of his loss in earnings capacity, even
             though subsequently discharged from employment,
             because the loss in earnings capacity remains extant.
             Whether the same claimant may receive total disability
             benefits depends upon whether the employer can
             demonstrate that suitable work was available or would
             have been available but for circumstances which merit
             allocation of the consequences of the discharge to the
             claimant, such as claimant’s lack of good faith.
Vista International Hotel v. Workmen’s Compensation Appeal Board (Daniels), 742
A.2d 649, 657-58 (Pa. 1999) (citations and footnotes omitted). An employer can
establish a lack of good faith, or bad faith, when the employer proves that it
discharged the claimant for misconduct. Sauer v. Workers’ Compensation Appeal
Board (Verizon Pennsylvania, Inc.), 26 A.3d 531, 536 (Pa. Cmwlth. 2011). Whether
a claimant acted in bad faith, for purposes of a post-injury discharge, is a finding of
fact for the WCJ. Champion v. Workers’ Compensation Appeal Board (Glasgow,
Inc.), 753 A.2d 337, 340 (Pa. Cmwlth. 2000).
             Even if it is assumed, as Claimant alleges, that Ms. Ramos’s testimony
is not competent and substantial evidence to prove that he was discharged for bad
faith, as outlined above, the Report was admitted into evidence as a business record
without objection. See RR at 76a, 155a-56a. The Report specifically outlines the
bases for Claimant’s termination, i.e., that he continued to “submit incomplete
paperwork and signed off that they were done,” “[a]fter several conversations,”
thereby “falsifying information,” and that “[s]ubmitting signed, incomplete training
documents is also falsification of company documents.” Id. at 275a. In addition,


                                          12
the WCJ found the Report to be credible evidence. See id. at 8a. As a result, the
Report constitutes substantial competent evidence supporting the WCJ’s finding of
bad faith on Claimant’s part underlying the termination of his employment with
Employer. See Virgo, 890 A.2d at 21 (“Because the[ documents] were admitted
without objection, they fall within the business record exception and constitute
substantial evidence to support a finding that Claimant’s discharge was the result of
her ‘bad faith.’”).
             Moreover, Employer’s purported failure to follow its progressive
discipline policy does not compel the award of TTD benefits because it in no way
affects the WCJ’s finding of bad faith on Claimant’s part. Indeed, as the Supreme
Court has explained:

             The issue is whether, through no fault of the claimant, the
             injury has again [a]ffected claimant’s earning ability. This
             issue is not one of misconduct akin to that found in the
             unemployment benefits setting; it is a question centering
             solely on whether the claimant’s injury is again affecting
             his ability to earn.       An award of unemployment
             compensation benefits, on the other hand, turns on a
             question of “willful misconduct,” i.e., on the presence or
             absence of a defined level or degree of misconduct. The
             conduct standards are therefore quite different in the two
             settings. Or, more strictly stated, in the [workers’]
             compensation arena, there is no conduct standard as such.
Bortz v. Workmen’s Compensation Appeal Board (Reznor Division of FL
Industries), 683 A.2d 259, 262 (Pa. 1996) (citations omitted). See also Vista
International Hotel, 742 A.2d at 657 (“[U]nder this approach, a partially disabled
employee who, by act of bad faith, forfeits his employment would not be eligible for
total disability benefits, as suitable employment was in fact available but for the
employee’s own wrongful conduct.”).
             Thus, as the Board correctly determined:
                                         13
              We note that Claimant cites to two unemployment
              compensation cases, Cipriani v. [Unemployment
              Compensation Board of Review], 466 A.2d 1102 (Pa.
              Cmwlth. 1983), and Brady v. [Unemployment
              Compensation Board of Review], 544 A.2d 1085, 1086
              (Pa. Cmwlth. 1988), for the proposition that failure to
              follow a progressive discipline policy does not establish
              that a termination was for “willful misconduct.” However,
              the unemployment concept of “willful misconduct” is not
              the standard in workers’ compensation, which goes by the
              lesser “lack of good faith” standard, which [Employer]
              was able to meet in this case. See Virgo[, 890 A.2d at 19]
              (holding that the stricter unemployment compensation
              willful misconduct standard is not the standard to
              determine lack of good faith in the context allocating fault
              in a workers’ compensation case). Consequently, we must
              reject Claimant’s argument based upon these cases.
RR at 23a-24a n.1.
              Claimant may not collaterally attack the WCJ’s determination of his
bad faith precluding the award of workers’ compensation benefits under the Act by
injecting standards applicable to the award of unemployment compensation benefits
under the Unemployment Compensation Law (Law).5 Stated simply, Employer’s
purported failure to follow its progressive discipline policy does not affect the WCJ’s


       5
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§§751-918.10. Specifically, where an employer has a policy identifying conduct that will result
in employee discipline, including discharge, the employer has defined these offenses as
disqualifying “willful misconduct” for purposes of Section 402(e) of the Law, 43 P.S. §802(e).
Brady v. Unemployment Compensation Board of Review, 544 A.2d 1085, 1086 (Pa. Cmwlth.
1988). An employee cannot be found to have committed disqualifying willful misconduct where
the employer’s policy did not warn that such behavior could result in a dismissal. PMA
Reinsurance Corporation v. Unemployment Compensation Board of Review, 558 A.2d 623, 626
(Pa. Cmwlth. 1989). Additionally, where an employer’s policy provides for progressive discipline,
the employer has identified the process that the employer will follow in response to employees’
misconduct. Id. at 625-26. Once an employer identifies the process that will lead to discharge,
the employer’s failure to follow the steps outlined in its progressive disciplinary policy will
preclude a denial of unemployment compensation benefits due to willful misconduct. Id.
                                               14
determination, supported by substantial competent evidence as outlined above, “that
suitable work was available or would have been available but for circumstances
which merit allocation of the consequences of the discharge to the claimant, such as
claimant’s lack of good faith.” Vista International Hotel, 742 A.2d at 658.
              Accordingly, the Board’s order is affirmed.6




                                            MICHAEL H. WOJCIK, Judge




       6
        It is well settled that this Court may affirm a Board order on any basis appearing in the
record. White v. Workmen’s Compensation Appeal Board (Good Shepherd Rehab Hospital), 666
A.2d 1128, 1131 n.6 (Pa. Cmwlth. 1995).
                                               15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Franklin Montano,                 :
                                  :
                       Petitioner :
                                  :
            v.                    : No. 732 C.D. 2021
                                  :
Advance Stores Company, Inc.      :
t/a Advance Auto Parts            :
(Workers’ Compensation            :
Appeal Board),                    :
                                  :
                       Respondent :



                                ORDER


           AND NOW, this 27th day of June, 2022, the order of the Workers’
Compensation Appeal Board dated June 2, 2021, is AFFIRMED.




                                  __________________________________
                                  MICHAEL H. WOJCIK, Judge